DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 8-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield et al. [US 9718468] in view of Neumann [US 20210035661].
As to claim 1. Barfield discloses A system for detecting a risk using pattern analysis of layered tags in user log data, the system comprising: 
a layered tag information and risk tag information, binary classification tree BCT 300, as illustrated in [fig. 3] and described in [col. 10, lines 4-23], wherein the nodes 310 representing sensor data arranged in a level format reads on the claimed “layered tag information” and the conclusion nodes 330 assigning a risk of collision to nodes reads on the claimed “risk tag information”, according to a pattern corresponding to the layered tag information are matched with each other and are managed, [col. 10, lines 4-23] the classification tree is managed according to a decisions 320 to match the tag information to a risk level; wherein [col. 15, lines 47-52] input data is labeled, which reads on the claimed “tag”; 
a user group terminal, user device 140, sensor unit 120 [fig. 1], configured to provide user log data that is detected or input through sensors and input devices, [col. 15, lines 26-29] user sensor data collected from a user device; and
a risk prediction and response server, collision prediction unit 110, [fig. 1, col. 1, liens 52-55], configured to analyze the user log data provided from the user group terminal, [col. 1, lines 64-66] the collision prediction unit collects data from user device 140, to detect a pattern of tags and configured to perform a response on a risk tag corresponding to the pattern of tags, [col. 15, lines 52-62] the labeled input data used to determine collision likelihood based on collision probability and relative changes in collision likelihoods, which reads on the claimed “pattern of tags”;
wherein the risk prediction and response server includes:
a pattern tagging processor, collision prediction unit 110 performing the steps of fig. 5, [col. 15, lines 16-20], configured to extract a risk tag, [col. 15, lines 42-62] input data analyzed to record and label the data that correspond to a collision event, according to a frame provided by the tag hierarchical database using the collected user log data, [fig. 5, step 520; col. 15, lines 42-62] collected data is assigned collision probability;
wherein the pattern tagging processor groups the detected tags in patterns, [col. 6, line 66 – col. 7, line 10] data acquisition module 212, which is part of the collision prediction unit 210, [fig. 2A, 2B], identifies data associated with other times when similar conditions occurred.
Barfield fails to disclose the system comprising a tag hierarchical database in which the layered tag information and the risk tag information are stored.
Neumann teaches a database for labeled data, [fig. 7, 0069] that includes a hierarchical table 712, that is used in decision tree classification algorithm, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Barfield with that of Neumann so that the collision prediction unit can store the tagged sensor information in a database for repeated access instead of recreating the table every time it is needed.

Claims 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Kyrtsos [US 5900819].
As to claim 13. Barfield discloses A method of detecting a risk using pattern analysis of layered tags in user log data, the method comprising: 
collecting, by a terminal log manager, collision prediction unit collect data regarding vehicle and user, [col. 1, lines 52-60] and extract labels including “road conditions”, user log data provided from a user group terminal, [col. 1, lines 52-60] data collected from sensor unit 120 and user devices 140; 
detecting layer information, [col. 8, lines 41-50] collected data labeled according to collision likelihood, and a pattern through the collected user log data, [col. 10, lines 4-22] collision probability determined based on a pattern of decision in the classification tree; and 
extracting a risk tag corresponding to the detected layer information and the detected pattern, [fig. 3, col. 10, lines 4-22] collision probability determined based on a pattern of decision in the classification tree.
Barfield fails to disclose wherein the pattern is expressed as a movement path image and a movement speed is expressed as a difference in thickness of a line.
Kyrtsos teaches a drowsy driver detection system wherein the system uses a line as a graph image to represent different patters of driving wherein the speed is expressed using different thickness of the line in the graph, [fig. 4A, 4B, col. 4, lines 40-48].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Barfield with that of Kyrtsos so that the data can be represented using a small data size.

As to claim 15. Barfield discloses The method of claim 13, wherein the extracting of the risk tag includes: determining whether the risk tag is detected, [col. 8, lines 41-50] collected data labeled according to collision likelihood; and when the risk tag is detected in the determining, providing, by a risk pattern processor, a countermeasure for the risk tag, [fig. 5, step 550; col. 16, lines 18-24] recommendations for avoiding the collision generated.

As to claim 16. Barfield discloses The method of claim 13, further comprising providing a countermeasure for the risk tag on the basis of traffic accident data of Road Safety Transportation Corporation, [fig. 5, step 550; col. 16, lines 18-24] recommendations for avoiding the collision generated according to a predetermined standard defined using a score.

As to claim 17. Barfield discloses The method of claim 15, further comprising, when the risk tag is not detected in the determining, detecting, by an external environment risk pattern processing unit, a risk tag related to seasonal terrain and features, “upcoming road conditions” and surface conditions tag detected [fig. 3], a risk tag related to a floating population in surrounding area of a user, [col. 5, lines 57-63] “traffic conditions on the region of the driver, and a tag related to previous weather information, and responding to the risk tag, [col. 1, lines 55-60].

As to claim 18. Barfield discloses The method of claim 17, wherein the responding to the risk tag includes, by a risk tag processor, providing a warning alarm to a vehicle around a tunnel and providing a drowsy driving warning alarm to a driver who is drowsy driving, [col. 7, lines 29-34].

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of Neumann as applied in claim 1 above, further in view of Kim et al. [US 20180287649].
As to claim 2. Barfield discloses The system of claim 1, wherein the user group terminal includes: 
a smart terminal including a sensor configured to detect a movement speed, [col. 4, lines 13-17], a sensor configured to detect movement of a terminal, [col. 4, lines 13-17], and a sensor configured to detect a position of a terminal, [col. 4, lines 4-10]; and 
a wearable device worn on a human body, [col. 4, lines 49-53].
The combination of Barfield and Neumann fails to disclose that the wearable device including at least one of a sensor configured to detect a movement speed, a sensor configured to detect movement of a terminal, a sensor configured to detect a position of a terminal, and a sensor configured to detect a heart rate of a user.
Kim teaches a wearable device including speed sensor 420 [0105], gyroscopic sensor 414 [0102], which reads on the motion sensor claimed, position sensor 408, and biometric sensor 404 that can read the heart rate of the user, [0103].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Barfield and Neumann with that of Kim so that the system can include physiological data and additional motion data to determine the risk of collision.

As to claim 3. The combination of Barfield and Neumann fails to disclose The system of claim 1, wherein the user log data includes at least one piece of information among a terminal user identifier including a terminal user individual identifier of a terminal user, a terminal user movement state including information about a position or movement of the terminal user as information related to a movement state of the terminal user, and a terminal user state including information about a heart rate of the terminal user.
Kim teaches a wearable device including speed sensor 420 [0105], gyroscopic sensor 414 [0102], which reads on the motion sensor claimed, position sensor 408, and biometric sensor 404 that can read the heart rate of the user, [0103]; wherein sensor data can be stored and used to detect state of movement, [0157]; wherein the system stores user identification information, [0174].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Barfield and Neumann with that of Kim so that the system can include physiological data and additional motion data to determine the risk of collision.

As to claim 4. Barfield discloses The system of clam 3, wherein the user log data includes terrain feature information of a nearby area of a user provided from an external server, [col. 5, lines 49-53] surface conditions and weather information of the nearby area obtained using weather center data, [col. 7, lines 34-37] weather external to the vehicle.

Allowable Subject Matter
Claims 10-12 are allowed.

Claims 5, 6, 8, 9, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Argument 1: Newly amended elements pf claims 1, 13 are not disclosed, taught or suggested by the asserted combinations of Barfield, Neumann and/or Kim.
Response 1: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688